         Case 1:20-mc-00212-AJN Document 14 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF BENJAMIN                   Case No. 1:20-mc-00212 (AJN)
 STEINMETZ FOR AN ORDER TO TAKE
 DISCOVERY FROM VALE S.A., VALE                  MOTION FOR ADMISSION
 AMERICAS, INC., RIO TINTO PLC, AND              PRO HAC VICE
 RIO TINTO LIMITED PURSUANT TO 28
 U.S.C. § 1782


       Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York, James H. Mutchnik, hereby moves this Court for an

Order for admission to practice pro hac vice to appear as counsel for Rio Tinto PLC and Rio

Tinto Limited in the above-captioned action.

       I am in good standing of the bar of the state of Illinois and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the aﬃdavit pursuant to Local Rule 1.3.



 Dated: New York, New York                        Respectfully submitted,
        May 26, 2020

                                                  /s/ James H. Mutchnik
                                                  James H. Mutchnik
                                                  KIRKLAND & ELLIS LLP
                                                  300 North LaSalle
                                                  Chicago, IL 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile: (312) 862-2200
                                                  Email:     jmutchnik@kirkland.com
